 



Exhibit 10.4
SECOND AMENDMENT
TO
LIMITED PARTNERSHIP AGREEMENT
OF
ANSONIA APARTMENTS, L.P.
     THIS SECOND AMENDMENT (“Amendment”) amends the Limited Partnership
Agreement of Ansonia Apartments, L.P. (the “Partnership”) dated November 25,
1997 (the “Partnership Agreement”) between Tarragon Development Company LLC
(“Tarragon”), a Delaware limited liability company, successor by merger to PB
Acquisition Corp., a Nevada corporation (“PB”), as general partner, and Ansonia,
LLC, a New York limited liability company (“ALLC”), and Richard S. Frary,
individually, as limited partners, effective as of November 30, 2005.
     In consideration of the mutual covenants contained herein, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the partners do hereby agree to amend the Partnership Agreement in
the following respects:
     1. Admission of General Partner.
     Effective as of the date hereof, PB has merged with and into Tarragon, with
Tarragon being the surviving entity, and as a result of such merger Tarragon has
become the general partner of the Partnership with all of the rights, powers,
privileges, duties, responsibilities, liabilities and obligations of the general
partner under the Partnership Agreement, effective as of the effective date of
the merger.
     2. Admission of Limited Partner.
     Effective as of the date hereof, Richard Frary has become a limited partner
of the Partnership with all of the rights, powers, privileges, duties,
responsibilities, liabilities and obligations of a limited partner under the
Partnership Agreement, effective as of the effective date of the merger.
     3. Section 3.2.2. Section 3.2.2 of the Partnership Agreement is hereby
deleted in its entirety, and the following is substituted therefore:
     3.2.2 Even if authorized by Section 3.1, the General Partner shall have no
authority to do any of the following on behalf of the Partnership without the
prior approval of ALLC for so long as (x) ALLC is a Limited Partner herein and
(y) Robert P. Rothenberg, a member of ALLC, personally remains a member of ALLC
(the following are hereinafter referred to as “Major Decisions”):
     (a) purchase, sell, lease or otherwise acquire an interest in real
property;
     (b) obtain, increase, modify, consolidate, guarantee or extend any loan or
other obligation, whether secured or unsecured, affecting the Partnership;
provided, however, that the General Partner may, without the approval of ALLC
(i) refinance any loan at maturity thereof, (ii) refinance a loan prior to
maturity thereof if the new loan will be make by a third party, institutional
lender, or (iii) refinance a recourse obligation of the Partnership with a
non-recourse obligation or refinance a recourse obligation with a recourse
obligation in an equal or lesser principal amount;

 



--------------------------------------------------------------------------------



 



     (c) admit a new or substitute partner to the Partnership;
     (d) change the business plan of the Partnership or do any act in
contravention of this Agreement or which would make it impossible or
unreasonably burdensome to carry on the business of the Partnership;
     (e) dissolve, liquidate or otherwise terminate the Partnership;
     (f) merge or consolidate the Partnership with any other entity;
     (g) file a petition in bankruptcy, seek the appointment of a receiver or
make an assignment for the benefit of creditors on behalf of the Partnership or
take any similar action under any state insolvency law or acquiesce in the
taking of any such action by any Partner hereunder in respect of the
Partnership; or
     (h) amend this Agreement or the Certificate of Limited Partnership.
     In addition, the annual budgets for the properties owned by the Partnership
and any material changes in such budgets shall be submitted to ALLP for its
review, input and reasonable approval.
     4. Contribution and Adjustment of Interests. Tarragon has on even date
herewith contributed additional properties to the Partnership, with the consent
of all of the partners, and as a result of such contribution the percentage
interests of the partners in the Partnership shall be as follows, effective as
of the effective date of the merger:

         
Tarragon
    89.44 %
ALLP
    10.27 %
Richard Frary
    .29 %

     5. Partnership Agreement. The Partnership Agreement, except as amended
hereby, remains in full force and effect.
     6. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same agreement.
[SIGNATURES APPEAR ON NEXT PAGE]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment to be
effective as of the date first above written.

          GENERAL         PARTNER: TARRAGON DEVELOPMENT COMPANY LLC, a Delaware
limited liability company, successor by merger to PB ACQUISITION CORP., a Nevada
corporation
      By: Tarragon Corporation, a Nevada corporation, its Managing Member      
        By:   /s/ Kathryn Mansfield         Kathryn Mansfield        Executive
Vice President & Secretary      LIMITED PARTNERS:  ANSONIA LLC,
A New York limited liability company
      By:   /s/ Robert P. Rothenberg         Robert P. Rothenberg        Member
Manager              By:   /s/ Richard S. Frary         Richard S. Frary       
Member Manager              By:   /s/ Joel Mael         Joel Mael        Member
Manager              /s/ Richard S. Frary       Richard S. Frary, individually 
         

3